EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our reportdated March 14, 2008 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Cadiz Inc.'s Annual Report on Form 10-K for the year ended December31, 2007.We also consent to the reference to us under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California December
